OPINION OF THE COURT
Per Curiam.
The respondent, George A. Pins, was admitted to the prac*81tice of law in New York by the Second Judicial Department on October 14, 1964. At all times relevant to the matters herein the respondent maintained an office for the practice of law in the First Judicial Department. By order of this Court entered July 2, 1991, the respondent was suspended from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (ii) and (iii) on the grounds that he made substantial admissions under oath that he committed acts of professional misconduct and upon other uncontroverted evidence of misconduct.
The respondent pleaded guilty to two counts of grand larceny in the second degree and one count of perjury in the first degree. By a judgment of Supreme Court, New York County, rendered, October 25, 1993, the respondent was sentenced to five years’ probation and ordered to pay restitution. The crimes of which the respondent stands convicted are felonies under the laws of this State. Therefore, pursuant to Judiciary Law §90 (4) (a) the respondent ceased to be an attorney by operation of law upon his conviction. Accordingly, we grant the petition of the Departmental Disciplinary Committee dated November 18, 1993 and strike the respondent’s name from the roll of attorneys forthwith.
Carro, J. P., Rosenberger, Kupferman, Ross and Rubin, JJ., concur.
Petition granted, and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.